423 So. 2d 1148 (1982)
Wanda Falcon Wicker, Widow of Ruben Ivan WICKER, Sr., Individually and as Natural Tutrix for the Use and Benefit of her Minor Children, Keith Michael WICKER, Helen Irene Wicker, and Rhonda Ann Wicker
v.
The COCA-COLA BOTTLING COMPANY, Midwest Machinery Movers, Inc., Phillip Foto, W.M. Davis, G.J. Schuth, Russel Pat White, Bob Simpson, Eugene Abadie, Owen Trayhan, Nolan Sharpe, Rufus Fisher, A.B.C. Insurance Corporation and X.Y.X. Insurance Corporation.
William L. SPARACELLO
v.
The COCA-COLA BOTTLING COMPANY, Midwest Machinery Movers, Inc., Phillip Foto, W.M. Davis, G.J. Schuth, Russel Pat White, Bob Simpson, Eugene Abadie, Owen Trayhan, Nolan Sharpe, Rufus Fisher, A.B.C. Insurance Corporation and X.Y.X. Insurance Corporation.
No. 82-C-2576.
Supreme Court of Louisiana.
November 29, 1982.
Denied.
DENNIS, J. would grant the writ.